                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE

  TINA MULLINAX,
  BRIAN MULLINAX
  AND ROBIN SUTTON

         Plaintiffs,

  v.                                                  NO. 3:18-CV-00002

  SEVIER COUNTY ET AL.

         Defendants.


                       STIPULATION OF DISMISSAL WITH PREJUDICE

         The parties, through undersigned counsel, hereby stipulate to the dismissal of this action

  with prejudice as to all defendants, in particular the remaining defendants, Blake Gregg &

  Michael O’Connor. In support of this Stipulation, the parties would state that they have resolved

  all matters between them and agree that this case should be dismissed with prejudice.

         Respectfully submitted this 23rd day of November, 2020.




  /s/ _Cameron Bell__________
  Cameron D. Bell, BPR# 027772
  John S. Young, III BPR# 027953
  A. Phillip Lomonaco BPR# 011579
  Attorneys for Plaintiffs
  800 S. Gay Street, Suite 1950
  Knoxville, TN 37929


  /s/ Rhonda L. Bradshaw
  Rhonda L. Bradshaw, BPR# 014082
  Attorney for Defendants
  800 S. Gay Street, Suite 1400
  Knoxville, TN 37929




Case 3:18-cv-00002-JRG-DCP Document 112 Filed 11/23/20 Page 1 of 1 PageID #: 835
